
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2


CERTIFICATE OF DESIGNATION
OF
SERIES 2013 LTIP UNITS
OF
SIMON PROPERTY GROUP, L.P.


        WHEREAS, Simon Property Group, L.P. (the "Partnership"), is authorized
to issue LTIP Units to executives of Simon Property Group, Inc., the General
Partner of the Partnership (the "General Partner"), pursuant to Section 9.3(a)
of the Eighth Amended and Restated Limited Partnership Agreement of the
Partnership (the "Partnership Agreement").

        WHEREAS, the General Partner has determined that it is in the best
interests of the Partnership to designate a series of LTIP units that are
subject to the provisions of this Designation and the related Award Agreement
(as defined below); and

        WHEREAS, Sections 7.3 and 9.3(c) of the Partnership Agreement authorize
the General Partner, without the approval of the Limited Partners, to set forth
in an LTIP Unit Designation (as defined in the Partnership Agreement) the
performance conditions and economic rights including distribution and conversion
rights of each class or series of LTIP Units.

        NOW, THEREFORE, the General Partner hereby designates the powers,
preferences, economic rights and performance conditions of the Series 2013 LTIP
Units.


ARTICLE I
Definitions

        1.1    Definitions Applicable to LTIP Units.    Except as otherwise
expressly provided herein, each capitalized term shall have the meaning ascribed
to it in the Partnership Agreement. In addition, as used herein:

        "Adjustment Events" has the meaning provided in Section 2.2 hereof.

        "Award Agreement" means the Series 2013 LTIP Unit Award Agreement
approved by the Compensation Committee of the Board of Directors of the General
Partner and entered into with the holder of the number of Award LTIP Units
specified therein.

        "Award Date" means February 25, 2013.

        "Award LTIP Units" means the number of LTIP Units issued pursuant to an
Award Agreement and does not include the Earned LTIP Units or Vested LTIP Units
that the Award LTIP Units may become.

        "Conversion Date" has the meaning provided in Section 4.3 hereof.

        "Conversion Notice" has the meaning provided in Section 4.3 hereof.

        "Earned LTIP Units" means the number of Award LTIP Units that are
determined by the Committee to have been earned pursuant to an Award Agreement.

        "Economic Capital Account Balance" means, with respect to a holder of
LTIP Units, (i) his Capital Account balance, plus the amount of his or her share
of any Partner Minimum Gain or Partnership Minimum Gain, in either case to the
extent attributable to his or her ownership of LTIP Units, divided by (ii) the
number of LTIP Units held by such holder.

        "Full Conversion Date" means with respect to a holder of the LTIP Units,
the date on which the Economic Capital Account Balance of such holder first
equals or exceeds the Target Balance.

        "Liquidating Gain" means one hundred percent (100%) of the Profits of
the Partnership realized from a transaction or series of transactions that
constitute a sale of substantially all of the assets of the

--------------------------------------------------------------------------------



Partnership and one hundred percent (100%) of the Profits realized from a
restatement of the Partnership's Capital Accounts in accordance with Treas. Reg.
§1.704-1(b)(2)(iv)(f).

        "LTIP Units" means the Series 2013 LTIP Units created by this
Designation.

        "LTIP Unitholder" means a person that holds LTIP Units.

        "Other LTIP Units" means "LTIP Units" (as defined in the Partnership
Agreement) other than the Series 2013 LTIP Units designated hereby.

        "Partnership Unit Economic Balance" shall mean (i) the Capital Account
balance of the General Partner plus the amount of the General Partner's share of
any Partner Minimum Gain or Partnership Minimum Gain, in each case to the extent
attributable to the General Partner's Partnership Units divided by (ii) the
number of the General Partner's Partnership Units.

        "Partnership Units" or "Units" has the meaning set forth in the
Partnership Agreement.

        "Special Distributions" means distributions designated as a capital gain
dividend within the meaning of Section 875(b)(3)(C) of the Code and any other
distribution that the General Partner determines is not made in the ordinary
course.

        "Target Balance" means (i) $158.56, which is equal to the Partnership
Unit Economic Balance as of the Award Date as determined after Capital Accounts
have been adjusted in accordance with Treas. Reg. §1.704-1(b)(2)(iv)(f), reduced
by (ii) the amount of Special Distributions per Partnership Unit attributable to
the sale of assets subsequent to the Award Date, to the extent that such Special
Distributions are not made with respect to the LTIP Units.

        "Vested LTIP Units" means Earned LTIP Units that have satisfied the
time-based or accelerated vesting requirements of an Award Agreement.

        1.2    Definitions Applicable to Other LTIP Units.    In determining the
rights of the holder of the LTIP Units vis-à-vis the holders of Other LTIP
Units, the foregoing definitions shall apply to the Other LTIP Units except as
expressly provided otherwise in a Certificate of Designation applicable to such
Other LTIP Units.


ARTICLE II
Economic Terms and Voting Rights

        2.1    Designation and Issuance.    The General Partner hereby
designates a series of LTIP Units entitled the Series 2013 LTIP Units. The
number of Series 2013 LTIP Units that may be issued pursuant to this Designation
is the total number of Award LTIP Units issued on the Award Date. The holders of
Award LTIP Units shall be deemed admitted as a Limited Partner of the
Partnership on the Award Date.

        2.2    Unit Equivalence.    Except as otherwise provided in this
Designation, the Partnership shall maintain, at all times, a one-to-one
correspondence between the LTIP Units and Partnership Units, for conversion,
distribution and other purposes, including without limitation complying with the
following procedures. If an Adjustment Event (as defined below) occurs, then the
General Partner shall make a corresponding adjustment to the LTIP Units to
maintain a one-to-one conversion and economic equivalence ratio between the LTIP
Units and the Partnership Units. The following shall be "Adjustment Events":
(A) the Partnership makes a distribution of Partnership Units or other equity
interests in the Partnership on all outstanding Partnership Units (provided that
with respect to Award LTIP Units any adjustment as the result of a distribution
made concurrently with a stock dividend paid by the General Partner in
accordance with Rev. Proc. 2010-12 or any similar policy or pronouncement of the
Internal Revenue Service shall be made only to the extent that the Award LTIP
Units do not receive ten percent 1(0%) of the distribution), (B) the Partnership
subdivides the outstanding Partnership Units into a greater number of units or
combines the outstanding Partnership Units into a smaller number of units, or

2

--------------------------------------------------------------------------------



(C) the Partnership issues any Partnership Units or other equity in the
Partnership in exchange for its outstanding Partnership Units by way of a
reclassification or recapitalization of its Partnership Units. If more than one
Adjustment Event occurs, the adjustment to the LTIP Units need be made only once
using a single formula that takes into account each and every Adjustment Event
as if all Adjustment Events occurred simultaneously. For the avoidance of doubt,
the following shall not be Adjustment Events: (x) the issuance of Partnership
Units from the Partnership's sale of securities or in a financing,
reorganization, acquisition or other business transaction, (y) the issuance of
Partnership Units or Other LTIP Units pursuant to any employee benefit or
compensation plan or distribution reinvestment plan, or (z) the issuance of any
Partnership Units to the General Partner in respect of a capital contribution to
the Partnership of proceeds from the sale of securities by the General Partner.
If the Partnership takes an action affecting the Partnership Units other than
actions specifically described above as constituting Adjustment Events and, in
the opinion of the General Partner, such action would require an adjustment to
the LTIP Units to maintain the one-to-one correspondence described above, the
General Partner shall have the right to make such adjustment to the LTIP Units,
to the extent permitted by law, in such manner and at such time as the General
Partner, in its sole discretion, may determine to be appropriate under the
circumstances. If an adjustment is made to the LTIP Units as hereby provided,
the Partnership shall promptly file in the books and records of the Partnership
a certificate setting forth such adjustment and a brief statement of facts
requiring such adjustment, which certificate shall be conclusive evidence of the
correctness of such adjustment absent manifest error. Promptly after filing such
certificate, the Partnership shall mail a notice to each LTIP Unitholder setting
forth the adjustment to his or her LTIP Units and the effective date of such
adjustment.

        2.3    Distributions of Net Operating Cash Flow.    Award LTIP Units
shall be treated as one-tenth of a Partnership Unit for purposes of
Sections 6.2(a) and (b)(iii) of the Partnership Agreement, except that Award
LTIP Units shall not be entitled to any Special Distributions except as provided
in Section 2.4. Distributions with respect to an Award LTIP Unit issued during a
fiscal quarter shall be prorated as provided in Section 6.2(c)(ii) of the
Partnership Agreement. Earned LTIP Units shall be entitled to the same rights to
receive distributions as the Partnership Units.

        2.4    Special Distributions.    Until the Economic Capital Account
Balance of a holder's LTIP Units is equal to the Target Balance, such holder
shall be entitled to Special Distributions attributable to the sale of an asset
of the Partnership only to the extent the Partnership determines that such asset
has appreciated in value subsequent to the Award Date.

        2.5    Liquidating Distributions.    In the event of the dissolution,
liquidation and winding up of the Partnership, distributions to holders of LTIP
Units shall be made in accordance with Section 8.2(d) of the Partnership
Agreement.

        2.6    Forfeiture.    Any Award LTIP Units and Earned LTIP Units that
are forfeited pursuant to the terms of an Award Agreement shall immediately be
null and void and shall cease to be outstanding or to have any rights except as
otherwise provided in the Award Agreement.

        2.7    Voting Rights.    Holders of Award LTIP Units and Earned LTIP
Units shall not be entitled to vote on any other matter submitted to the Limited
Partners for their approval unless and until such units constitute Vested LTIP
Units. Vested LTIP Units will be entitled to be voted on an equal basis with the
Partnership Units.


ARTICLE III
Tax Provisions

        3.1    Special Allocations of Profits.    Liquidating Gain shall be
allocated as follows: (a) first, to the holders of Preferred Units as provided
in the Partnership Agreement, (b) second, if applicable, to the holders of
Partnership Units as provided in by the Partnership Agreement until the
Partnership Unit Economic Balance is equal to the Target Balance and (c) third,
to (i) the holders of the LTIP Units until

3

--------------------------------------------------------------------------------



their Economic Capital Account Balance is equal to the Target Balance and
(ii) the holders of Other LTIP Units until their economic capital account
balances are equal to their target balances. If an allocation of Liquidating
Gain is not sufficient to achieve the objectives of the foregoing sentence in
full, Liquidating Gain, after giving effect to clauses (a) and (b) in such
sentence, shall be allocated first, to the holders of the Vested LTIP Units and
vested Other LTIP Units and, second, to the holders of Unvested LTIP Units and
non-vested Other LTIP Units, in each case, in proportion to the amounts
necessary for such units to achieve the objectives of the foregoing sentence;
provided, that the holders of Other LTIP Units shall not receive an allocation
of Liquidating Gain that they are not entitled to receive under the applicable
certificate of designation. A certificate of designation for Other LTIP Units
may provide for a different allocation among such Other LTIP Units, but such
different allocation shall not affect the amount allocated to the LTIP Units
vis-à-vis the Other LTIP Units. Notwithstanding the foregoing, Liquidating Gain
shall not be allocated to the holders of the LTIP Units to the extent such
allocation would cause the LTIP Units to fail to qualify as a "profits interest"
when granted. Once the Economic Capital Account Balance has been increased to
the Target Balance, no further allocations shall be made pursuant to this
Section 3.1. Thereafter, LTIP Units shall be treated as Partnership Units with
respect to the allocation of Profits and Losses pursuant to Section 3.2.

        If any Unvested LTIP Units to which gain has been previously allocated
under this Section are forfeited, the Capital Account associated with the
forfeited Unvested LTIP Units will be reallocated to the remaining LTIP Units at
the time of forfeiture to the extent necessary to cause the Economic Capital
Account Balance of such remaining LTIP Units to equal the Target Balance. To the
extent any gain is not reallocated in accordance with the foregoing sentence,
such gain shall be forfeited.

        3.2    Allocations with Respect to Award LTIP Units.    The following
provisions apply to allocation of Profits and Losses with respect to Award LTIP
Units:

        (a)   Except to the extent to which a holder of the LTIP Units is
entitled to a Distribution pursuant to Section 2.4, no Profits that the General
Partner determines are attributable to a Special Distribution or the sale of an
asset shall be allocated to Award LTIP Units.

        (b)   Except as provided in Section 3.2(a), each Award LTIP Unit shall
be treated as one-tenth of a Partnership Unit for purposes of allocation of
Profits and Losses pursuant to Section 6.1(b)(3) of the Partnership Agreement.

        3.3    Allocations with Respect to Earned LTIP Units.    Earned LTIP
Units shall be treated as Partnership Units with respect to the allocation of
Profits and Losses; provided, that Profits from the sale of assets shall be
allocated to each holder of the LTIP Units as provided in Section 3.1 until his
Economic Capital Account Balance has been increased to the Target Balance.

        3.4    Safe Harbor Election.    To the extent provided for in
Regulations, revenue rulings, revenue procedures and/or other IRS guidance
issued after the date of this Designation, the Partnership is hereby authorized
to, and at the direction of the General Partner shall, elect a safe harbor under
which the fair market value of any LTIP Units issued after the effective date of
such Regulations (or other guidance) will be treated as equal to the liquidation
value of such LTIP Units (i.e., a value equal to the total amount that would be
distributed with respect to such interests if the Partnership sold all of its
assets for the fair market value immediately after the issuance of such LTIP
Units, satisfied its liabilities (excluding any non-recourse liabilities to the
extent the balance of such liabilities exceed the fair market value of the
assets that secure them) and distributed the net proceeds to the LTIP
Unitholders under the terms of this Agreement). In the event that the
Partnership makes a safe harbor election as described in the preceding sentence,
each LTIP Unitholder hereby agrees to comply with all safe harbor requirements
with respect to transfers of such LTIP Units while the safe harbor election
remains effective. In addition, upon a forfeiture of any LTIP Units by any LTIP
Unitholder, gross items of income, gain, loss or deduction shall be allocated to
such LTIP Unitholder if and to the extent required by final Regulations
promulgated after the effective

4

--------------------------------------------------------------------------------



date of this Designation to ensure that allocations made with respect to all
unvested LTIP Units are recognized under Code Section 704(b).


ARTICLE IV
Conversion

        4.1    Conversion Right.    On and after the Full Conversion Date, the
holder shall have the right to convert Vested LTIP Units to Partnership Units on
a one-to-one basis by giving notice to the Partnership as provided in
Section 4.3 hereof. Prior to the Full Conversion Date, the conversion of Vested
LTIP Units shall be subject to the limitation set forth in Section 4.2.

        4.2    Limitation on Conversion Rights Until the Full Conversion
Date.    The maximum number of Vested LTIP Units that may be converted prior to
the Full Conversion Date is equal to the product of (a) the result obtained by
dividing (1) the Economic Capital Account Balance of the Vested LTIP Units by
(2) the Target Balance of the Vested LTIP Units, in each case determined as of
the effective date of the conversion and (b) the number of Vested LTIP Units.
Immediately after each conversion of Vested LTIP Units, the aggregate Economic
Capital Account Balance of the remaining Vested LTIP Units shall be equal to
(a) the aggregate Economic Capital Account Balance of all of the holder's Vested
LTIP Units immediately prior to conversion, minus (b) the aggregate Economic
Capital Account Balance immediately prior to conversion of the number of the
holder's Vested LTIP Units that were converted.

        4.3    Exercise of Conversion Right.    In order to exercise the right
to convert a Vested LTIP Unit, the holder shall give notice (a "Conversion
Notice") in the form attached hereto as Exhibit A to the General Partner not
less than sixty (60) days prior to the date specified in the Conversion Notice
as the effective date of the conversion (the "Conversion Date"). The conversion
shall be effective as of 12:01 a.m. on the Conversion Date without any action on
the part of the holder or the Partnership. The holder may give a Conversion
Notice with respect to Unvested LTIP Units, provided that such Unvested LTIP
Units become Vested LTIP Units on or prior to the Conversion Date.

        4.4    Exchange for Shares.    An LTIP Unitholder may also exercise his
right to exchange the Partnership Units to be received pursuant to the
Conversion Notice to Shares or cash, as selected by the General Partner, in
accordance with Article XI of the Partnership Agreement; provided, however, such
right shall be subject to the terms and conditions of Article II of the
Partnership Agreement and may not be effective until six (6) months from the
date the Vested LTIP Units that were converted into Partnership Units became
fully vested.

        4.5    Forced Conversion.    In addition, the General Partner may, upon
not less than ten (10) days' notice to an LTIP Unitholder, require any holder of
Vested LTIP Units to convert them into Units subject to the limitation set forth
in Section 4.2, and only if, at the time the General Partner acts, there is a
one-to-one conversion right between the LTIP Units and Partnership Units for
conversion, distribution and all other purposes. The conversion shall be
effective as of 12:01 a.m. on the date specified in the notice from the General
Partner.

        4.6    Notices.    Notices pursuant to this Article shall be given in
the same manner as notices given pursuant to the Partnership Agreement.

[Remainder of page left intentionally blank]

5

--------------------------------------------------------------------------------






EXHIBIT A


Conversion Notice


        The undersigned hereby gives notice pursuant to Section 4.3 of the
Certificate of Designation of Series 2013 LTIP Units of Simon Property
Group, L.P. (the "Designation") that he elects to convert      Vested LTIP Units
(as defined in the Designation) into an equivalent number of Partnership Units
(as defined in the Eighth Amended and Restated Limited Partnership Agreement of
Simon Property Group, L.P. (the "Partnership Agreement")). The conversion is to
be effective on                    , 20    .

        IN WITNESS WHEREOF, this Conversion Notice is given this    day
of                    , 20    , to Simon Property Group, Inc. in accordance with
Section 12.2 of the Partnership Agreement.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



CERTIFICATE OF DESIGNATION OF SERIES 2013 LTIP UNITS OF SIMON PROPERTY GROUP,
L.P.
ARTICLE I Definitions
ARTICLE II Economic Terms and Voting Rights
ARTICLE III Tax Provisions
ARTICLE IV Conversion
EXHIBIT A
Conversion Notice
